Citation Nr: 9908893	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for lung disease 
secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  There is no competent evidence of current PTSD.

2.  There is no competent evidence of current nicotine 
dependence or of nicotine dependence in service.

4.  Nicotine dependence is not service connected, and service 
connection for a lung disease secondary to nicotine 
dependence is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for lung 
disease secondary to nicotine dependence lacks legal merit.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claims.

The threshold question to be answered with regard to most 
claims is whether they are well grounded.  The U.S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is, 
meritorious on its own or capable of substantiation.  If a 
veteran has not submitted such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence that a claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where the determinative issue is a 
question of medical diagnosis or medical causation, lay 
medical assertions cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

In order for a claim to be well grounded, there must be:  (1) 
Competent evidence of a current disability (medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease suffered in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In the instant case, a review of the service medical records 
is without reference to psychiatric complaints or 
abnormalities.  This includes the report of separation 
examination in July 1954 at which time clinical evaluation 
reflected normal psychiatric status.

The post service medical evidence includes a report of a 
psychiatric examination accorded the veteran by VA in August 
1996.  It was noted that he had just recently applied for 
service connection for PTSD.  The veteran reported that he 
was lightly wounded by shrapnel about three different times, 
but no hospitalization was necessary.  He indicated that the 
Purple Heart Medal was offered to him, but he declined to 
accept it because he saw so many other wounded veterans and 
he thought they deserved it more than him.  He claimed that 
ever since his return from Korea, he had experienced sleep 
difficulty.  He reported that his first psychiatric symptoms 
had occurred just recently and he was accepted for 
psychiatric treatment at the VA mental health clinic.  He had 
never been hospitalized for psychiatric purposes.

The veteran related a history of having worked for the Post 
Office as a truckdriver for many years.  He also had been 
married to the same woman for many years and he described his 
marriage as satisfactory.  He was active in veterans' 
activities.  He spent some of his time watching old movies on 
television and reading veterans' magazines.

On psychiatric examination he was described as appearing to 
be slightly depressed.  He was not able to describe 
experiences which could be interpreted as indicative of PTSD.  
He did indicate that he had seen a lot of combat injuries, 
but he could not explain how those disturbed him at the 
present time.  When asked why he did not apply for service 
connection for PTSD earlier, he answered that he did not want 
to disturb anybody and made reference to the fact that he 
declined to accept the Purple Heart Medal.  The examiner 
stated that he was unable to diagnose the veteran "overtly" 
with PTSD, although the examiner did notice mild depression 
in the veteran.  The diagnostic impression was an essential 
normal mental status examination, with a notation of mild 
depression.

In the absence of a diagnosis of PTSD, service connection is 
not in order.  The veteran in his own testimony claims that 
he has PTSD due to his exposure to combat action in Korea.  
Generally, however, while veteran is competent to offer 
evidence as to observable events, a veteran is not competent 
to express an opinion requiring medical expertise, such as a 
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the veteran is not competent to provide a current 
diagnosis and associate it with his active service.  There is 
no medical opinion of record attributing PTSD to the 
veteran's active service.  Since he has not presented 
competent medical evidence associating PTSD with his active 
service, the claim for the disorder must be denied as not 
well grounded.  Because the claim is not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Court has held that the obligation under Section 5103(a) 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
of notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board notes that the RO has informed the veteran of the 
necessary evidence in its November 1996 statement of the case 
and February 1997 supplemental statement of the case.

Service Connection for Nicotine Dependence.

Factual Background.

A review of this veteran's medical records is without 
reference for treatment, complaints, or diagnosis of nicotine 
dependence or any lung disorder.  There was no reference to 
the veteran's use of tobacco products.

The veteran's initial claim for disability benefits for a 
lung disorder secondary to cigarette use was not received 
until 1995.

Of record are reports of periodic visits to the Methodist 
Hospitals of Dallas dating from the 1980's.  Included is a 
report of a visit in February 1984 at which time notation was 
made of occasional rhonchi and decreased breath sounds.  The 
pertinent impression was chronic obstructive pulmonary 
disease.  At the time of another visit in February 1985, an 
impression was made of bronchitis.

The post service medical records include the discharge 
summary pertaining to the veteran's hospitalization in 
February 1995, at the Mesquite Community Hospital in 
Mesquite, Texas.  It was noted that this was the veteran's 
second hospitalization at that facility.  On the morning of 
admission, he had become severely short of breath.  He had 
chronic longstanding short-windedness, but that had 
dramatically worsened on the morning of admission.  The 
veteran reported that he had run out of his Ventolin Inhaler 
over a week ago and had been gradually getting more short of 
breath since that time.  The refill had been sent out to his 
prescription pharmacy, but had not yet arrived.  His medical 
history included asthma and emphysema.

The veteran had reportedly quit smoking 10 years' previously.  
Before that, he stated that he had smoked 5 packs of 
cigarettes a day for 40 years.  The final diagnoses included 
emphysema with chronic obstructive pulmonary disease 
exacerbation.

Of record is a March 1995 communication from a private 
physician who evaluated the veteran for routine follow up for 
quadruple coronary artery bypass grafting.  On current 
examination chest X-ray study showed essentially clear lung 
fields bilaterally without significant changes in the 
veteran's baseline emphysema.

In a communication dated in June 1997, the veteran stated 
that he began smoking at age 18, prior to his entry onto 
active duty.  He stated that he continued to smoke in service 
and then smoked for many years following service discharge.  
He reported that he stopped smoking in 1975, but used chewing 
tobacco thereafter.

Nicotine Dependence.


As a preliminary matter, the Board notes that  Public Law No. 
105-206 (to be codified at 38 U.S.C.A. § 1103) adopted on 
July 22, 1998, prohibits service connection for death or 
disability that results from an injury or disease 
attributable to the use of tobacco products during service.  
This law pertains only to claims filed after June 9, 1998.  
It does not affect those claims that were filed on or prior 
to that time such as this case.

VA's General Counsel has clarified the circumstances under 
which service connection can be granted for nicotine 
dependence.  VAOPGCPREC 19-97 (1997). The opinion, in 
pertinent part, was to the effect that if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection could be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a 1993 pinion holding that the 
question of whether nicotine dependence was a disease for 
compensation purposes, was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws; and in that regard, it 
referred to further VA guidelines, which held in the 
affirmative.  

The 1997 Opinion further noted that secondary service 
connection could be granted only if a veteran's nicotine 
dependence, arose in service and was the proximate cause of 
the disability or death which is the basis of the claim, and 
that the question of whether there was proximate cause is one 
of fact.  

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.  

Based on the conclusion of VA's Under Secretary for Health 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated (as opposed to 
the inservice usage of those products).  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service. 

As applied to the facts of this case, the record shows that 
no medical professional has ever diagnosed the veteran as 
having nicotine dependence.  During reports of treatment for 
various purposes in the 1990's, the veteran referred to 
having stopped smoking for some 10 years or more.  
Accordingly, there is no competent evidence of current 
nicotine dependence.  The first prong of the Caluza standard 
for a claim to be well grounded, is competent evidence of 
current disability.  There is also no competent evidence of 
the claimed nicotine dependence in service.  While the 
veteran is competent to report that he smoked in service, and 
that his smoking increased in service, he would not be 
competent to diagnose himself as having nicotine dependence.  
Thus there is no competent evidence for the second prong of 
the Caluza test.   

The fact that the veteran smoked does not, in and of itself, 
provide a basis to conclude that he was nicotine dependent.  
Consequently, his lay assertions to the effect that he has 
some form of nicotine dependence associated with active 
service is not competent.  The Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).

In the absence of competent evidence of current nicotine 
dependence or of such dependence in service, the claim is not 
well grounded and must be denied.  


Lung Disease

With regard to the claim for service connection for a lung 
disease, chronic obstructive pulmonary disease, secondary to 
cigarette smoking in service, the General Counsel's opinion 
holds that the governing law, 38 U.S.C.A. §§ 101(16), 1110, 
1131 and 1310 (West 1991) and 38 C.F.R. § 3.303(d) (1998), 
authorizes the grant of service connection for a disability 
resulting from "an event or exposure" in service.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Inasmuch as the Board has determined that nicotine dependence 
is not service connected, service connection cannot be 
granted for a disease that is secondary to nicotine 
dependence.  Thus, even if the record contained a competent 
medical opinion linking a current lung disease to nicotine 
dependence (which it does not), service connection for the 
lung disease would be precluded as a matter of law.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 


ORDER

Service connection for PTSD is denied.

Service connection for nicotine dependence is denied.


Service connection for lung disease secondary to tobacco use 
in service is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 12 -

- 12 -


